DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.EP16193621.6, filed on October 13, 2016. This examination is conducted based on this priority date for claims 1-3. Claims 4-14 are examined based on the priority date of Oct 12, 2017.

Specification
In the title, "indentification" is misspelled. 
The disclosure is objected to because of the following informalities: The author name “Ruibana Luo” should be “Ruibang Luo” in page 3 line 5.   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites “marker” in “a read being assigned to a known pathogenic marker if it falls entirely into said marker”, Which means the “marker” must be something longer than the reads. However, the plain meaning of   But according to the plain meaning of the term “marker”, it can be a single base such as a SNP or a point mutation or deletion/insertion. It seems the broad meaning of “marker” is used narrowly here but without further specification. Which render the term indefinite. Clarifying definition of “marker” is advised.
Claims 2-12 depend from claim 1, as a consequence, claims 1-12 are all rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of identification and characterization of pathogens in metagenomic samples. 

Mathematical concepts recited in the claims include:
“the reads that are astride said marker have portions falling inside said marker with a length greater or equal to 20 bp” (claim 2, 14)
“the reads have an average length of L bp, with L > 100, and wherein reads that are astride said marker have a portion falling outside said marker in the range [1; L-50] bp ” (claim 3);
“known pathogenic marker is determined to be part of the known pathogen's genome if : 
    PNG
    media_image1.png
    55
    221
    media_image1.png
    Greyscale
" (claim 8);

Mental processes recited in the claims include:
“Comparing the set of reads to a first database comprising genomes of known pathogens in order to assign reads of said set to the known pathogens.” (claim 1);
“producing a pool of reads comprising at least reads assigned to a pathogen amongst said known bacterial pathogens and assembling the reads in the pool in order to produce at least one assembled digital nucleic acid sequence, or "contig".” (claim 1);
“Comparing the produced contigs to a second database of known pathogenic genetic markers in order to check whether the produced contigs contain a known marker.” (claim 1);
“Comparing the set of reads to the second database in order to assign reads of said set to the known pathogenic markers.” (claim 1);
“mapping of each read on the pathogenic markers of the second database, independently from the other reads of said set” (claim 6); 
“comparing the contigs to 16SrDNA sequences and/or metaphlan2 markers of a database, and wherein the known pathogen is confirmed based on said comparison” (claim 9);
 “reads assigned to flora and host genomes are filtered out” (claim 10);
 “comparing a set of reads, produced by a sequencing of extracted DNA from a metagenomic sample, to a first database comprising genomes of known pathogens in order to assign reads of said set to the known bacterial pathogens.” (claim 13);
“producing a pool of reads comprising at least reads assigned to a pathogens amongst said known pathogens and assembling the reads in the pool in order to produce at least one assembled digital nucleic acid sequence, or "contig".” (claim 13);
“comparing the produced contigs to a second database of known pathogenic genetic markers in order to check whether the produced contigs contain a known marker.” (claim 13);
“comparing the set of reads to the second database in order to assign reads of said set to the known pathogenic markers” (claim 13);
“the contigs being thereby being assembled from reads assigned to the known pathogen and reads assigned to the known pathogenic markers.” (claim 13);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claims 1 recites “processing the metagenomic sample to extract DNA at least from pathogens present in said sample” and “sequencing the extracted DNA, thereby producing a set of digital nucleic acid sequences, or “reads””, in addition to the abstractive idea mentioned above. However, these are insignificant extra-solution activities to the judicial exception. MPEP 2106.05(g) has a guideline regarding insignificant extra-solution activity:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017). 
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) 
The claimed steps mentioned above from claim 1, 2, 12 are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application.
Claim 13 and claim 14 recite “computer readable medium”, which sound like additional elements to the abstract idea. However, the computer that implement these methods is nothing more than a generic computer Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-17 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere implementations of the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MILLAN ("Fecal Microbial Transplants Reduce Antibiotic-resistant Genes in Patients With Recurrent Clostridium difficile Infection", CLINICAL INFECTIOUS DISEASES, vol. 62, no. 12, 15 June 2016 (2016-06-15), pages 1479-1486), and further in view of Shimkets (“Sequence-based Karyotyping”, US 20050221341 A1, 2005-10-06).

Claim 1 is directed to a method for identifying a pathogen contained in a metagenomic sample and for identifying pathogenic markers in the genome of the identified pathogen, comprising: 
processing the metagenomic sample to extract DNA at least from pathogens present in said sample, 
sequencing the extracted DNA, thereby producing a set of digital nucleic acid sequences, or "reads",
comparing the set of reads to a first database comprising genomes of known pathogens in order to assign reads of said set to the known pathogens; 
producing a pool of reads comprising at least reads assigned to a pathogen amongst said known bacterial pathogens and assembling the reads in the pool in order to produce at least one assembled digital nucleic acid sequence, or "contig",
comparing the produced contigs to a second database of known pathogenic genetic markers in order to check whether the produced contigs contain a known marker, wherein:
the method comprises the step of comparing the set of reads to the second database in order to assign reads of said set to the known pathogenic markers, a read being assigned to a known pathogenic marker if it falls entirely into said marker or if it is astride said marker, 
and the pool also comprises the reads assigned to the known pathogenic markers, the contigs being thereby being assembled from reads assigned to the known pathogen and reads assigned to the known pathogenic markers.
With respect to claim 1, Millan discloses a method for identification of pathogens in a metagenomic sample and then identify the antibiotic resistance marker in the pathogens, comprising:
a and b: “Stool samples were physically disrupted using a bead-beating kit and microbial DNA extracted using the Qiagen QIAamp DNA stool kit. Indexed paired-end DNA libraries were constructed using an Illumina Nextera XT DNA Sample Preparation Kit and sequenced on a MiSeq. Sequencing parameters consisted of paired-end 300 bp dual index sequencing chemistry using a MiSeq Reagent Kit-V3 (500 cycles) and the FASTQ Only workflow. There were 17 326 984 total reads from 29 donor and 73 patient samples”. Page 1480, col 1, last paragraph under “DNA Extraction and Metagenomic Analysis”, and col 2. First paragraph).
c, and d: “Reads from individual samples were mapped to >5 kb assembled contigs using Bowtie2 against a custom database of bacterial genomes retrieved from NCBI RefSeq database. Outputs were visualized in MEGAN (version 5) for taxonomic assignment”. (page 1480, col 2 ,1st paragraphs)
e: “reads aligned using  Bowtie2 against the Comprehensive Antibiotic Resistance Database (CARD; http://arpcard.mcmaster.ca). CARD contains 6020 different sequences from 4120 genes related to ABR, 3008 of which are tagged specifically for ABR, consisting of 31 different antibiotic classes. Following alignment to
CARD, the total read count was 5414 reads, with 228 different ABR genes detected as having at least a single read in one sample. In the HMP cohort there were 671 total reads, with 143 different ABR genes detected in at least one sample. Genes with different accession numbers but with ≥98% sequence similarity were grouped together and not considered distinct genes for the analysis. Positive detection of an ABR gene was considered if there was >0 read counts in just one of the samples for initial analysis. (page 1480, col 2 ,1st paragraphs)
Millan is silent “a read being assigned to a known pathogenic marker if it falls entirely into said marker or if it is astride said marker” but simply claimed “Positive detection of an ABR gene was considered if there was >0 read counts in just one of the samples for initial analysis”. Shimkets teaches the identification of at least 20 contiguous bases from a fragment will typically allow the mapping of the fragment to a unique location in a genomic scaffold ([0071] The second step involves mapping the test DNA sequences to a genomic scaffold to obtain a test distribution of mapped sequences to a test region of the genomic scaffold to generate a test distribution of mapped sequences. The identification of at least 20 contiguous bases from a fragment from the previous step will typically allow the mapping of the fragment to a unique location in a genomic scaffold. Briefly, the frequency of a random DNA sequence may be expressed as 4.sub.n, where n is the length. A 20 base fragment would be expected to occur only once in a trillion or more bases. Hence, a random 20 base sequence is highly likely to map uniquely on a genomic scaffold such as a human genome with 3.2 billion bases. The location may be expressed, for example, as a number. The human genome comprises 3.2 billion bases and a location may be expressed as a number between one and 3.2 billion.). A read in the instant invention would be longer than 20 bp, hence  assigning a read to a known pathogenic marker if it falls entirely into said marker or if it is astride said marker is taught by Shimkets.

With respect to claim 2, Millan is silent in how to map reads partially aligns to the said marker. Shimkets teaches  a length greater or equal to 20 bp in alignment  would be confident to be qualified  mapping, as discussed above in claim 1 .

With respect to claim 10, Millan teaches sampling the human (see discussion above regarding claim 1). Millan also teaches mapping against the bacteria genome database only so the sequence reads from human or flora are filtered out automatically (see discussion above regarding claim 1).

With respect to claim 12, Millan teaches the pathogenic marker are antibiotic resistance markers (as discussed above regarding claim 1).

With respect to claim 13, claim 13 is similar to claim 1. The difference between claim 13 and claim 1 lies in that claim 1 applied in the frame work of a method, while claim 13 applied in the frame work of a software product. Claim 13 is rejected similarly as discussed above regarding claim 1.
  
With respect to claim 14, claim 14 is similar to claim 2. Claim 14 is rejected similarly as discussed above regarding claim 2.
  
It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Millan’s metagenomic pipeline, which employs large amount of sequence mapping, with Shimkets’  teaching of a minimum requirement for a good mapping, and expect to be successful. Because Shimkets’  technical strength in sequence mapping is an enhancement to Millan’s pipeline which rely on sequence mapping and assembly. We  can reasonably expect a success.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over MILLAN and Shimkets, as applied to claim 1-2, and further in view of Jaillard (“Optimization of alignment-based methods for taxonomic binning of metagenomics reads”, Bioinformatics, Volume 32, Issue 12, 15 June 2016, Pages 1779–1787).

With respect to claim 3 and 4, Millan is silent in clipping sequence length after an alignment. Li teaches Percent mapped reads as a function of the false alignment rate under different mapping quality cutoff (Fig 1, page 2). Jillard further give a command line parameter options for the BWA-MEM program (Supplementary, page 6, under “3 Mappers and parameters evaluated in the experimental plan”. More specifically, the clipping penalty -L set to 5 as default)

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Millan’s metagenomic pipeline, which employs large amount of sequence mapping,  Shimkets’ teaching of a minimum requirement for a good mapping, with Jaillard’s teaching in handing the clipping length vs the aligned sequence length in quality mapping, and expect to be successful. Because Shimkets’  and Jaillard’s technical strength in sequence mapping are two enhancements to Millan’s pipeline which rely on sequence mapping and assembly. We  can reasonably expect a success.

Claims 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over MILLAN and Shimkets, as applied to claim 1-2, and further in view of Ruppé (“Clinical metagenomics of bone and joint infections: a proof of concept study”. Sci Rep 7, 7718 (2017)).

With respect to claim 5, Millan is silent in “probability of right assignment against ARD database is greater or equal to 70%”.  Ruppé teaches a 80% threshold for alignment match (“The identification of ARDs was performed by blastp36 (with a 10−30 e-value) using the aforementioned ARD database, using a 80% amino acid identity threshold over 80% of the reference ARD sequence”. Page 11, line 5-7 in par 1). Ruppé’s 80% identity threshold anticipates the “greater or equal to 70%” criteria in claim limitation (“PRIOR ART WHICH TEACHES A RANGE OVERLAPPING OR TOUCHING THE CLAIMED RANGE ANTICIPATES IF THE PRIOR ART RANGE DISCLOSES THE CLAIMED RANGE WITH "SUFFICIENT SPECIFICITY". MPEP § 2131.03 II)

With respect to claim 6, Millan is silent in comparing the reads independently to two separate database.  Ruppé teaches separate mapping (“To get the depth of sequencing of the bacterial species and of the ARDs in samples, we separately mapped the reads using Bowtie2 against the contigs assigned to one given species and against the ARDs identified in this sample”. Page 11, line 7-9 in par 1).

With respect to claim 11, Millan is silent in getting metagenomic samples from brochoalveolar lavage, urine or blood.  Ruppé teaches urine and blood for clinical samples(“Clinical metagenomics is an emerging field in medicine. So far, a few attempts to use metagenomics on clinical samples have been performed (on urines, cerebrospinal fluid or brain biopsy, blood and skin granuloma) likely because of the high price of metagenomics and the complexity of the management of sequence data for clinical microbiologists”. Page 1, last par in section “Context”)

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Millan’s metagenomic pipeline, which employs large amount of sequence mapping,  Shimkets’  teaching of a minimum requirement for a good mapping, with Ruppé’s teaching in handing the ARD inside a contig, and expect to be successful. Because Ruppé’s technical strength in handing the assembly of ARD in relative to the assembly of the pathogen, together with Shimkets’ minimum requirement for sequence alignment, are crucial to Millan’s pipeline which conducts many sequence mapping and assembly. The broader application of metagenomics in brochoalveolar lavage, urine or blood samples brought in by Ruppé can easily be adapted by the existing pipeline. We  can reasonably expect a success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MILLAN and Shimkets, as applied to claim 1-2, and further in view of Lo (“DIAGNOSING CANCER USING GENOMIC SEQUENCING”, DOCUMENT ID US 20130310263 A1, DATE PUBLISHED 2013-11-21).

With respect to claim 7, Millan is silent in the paired-end reads to the same pool, Lo teaches assigning the paired-end reads to the same reference pool ( [0091] In step 131, the length of each fragment is determined. In one embodiment, the sequenced data from each paired-end are aligned to a reference sequence (e.g. the reference human genome sequence), e.g., using BLAST).

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Millan’s metagenomic pipeline, which employs large amount of sequence mapping,  Shimkets’  teaching of a minimum requirement for a good mapping, with Lo’s teaching in handing the paired-end reads, and expect to be successful. Because Shimkets’ and Lo’s technical strength in sequence mapping for paired-end reads are two enhancements to Millan’s pipeline which rely on sequence mapping and assembly. We  can reasonably expect a success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MILLAN and Shimkets, as applied to claim 1-2, and further in view of  Peng (“IDBA-UD: a de novo assembler for single-cell and metagenomic sequencing data with highly uneven depth”, Bioinformatics, Volume 28, Issue 11, 1 June 2012, Pages 1420–1428).

Claim 8 is directed to a criteria of validating the pathogenic markers assigned to a assembled contig with uneven sequencing depth. Millan is silent in uneven sequencing depth. Peng teaches a “Progressive relative depth” method for dealing with highdepth regions with “short’ (<2k) and ‘relatively low-depth neighboring region’ (less than a fraction β of its neighboring contigs’ average depth) contigs are likely to be erroneous and can be removed.
“The key idea to consider the depth progressively and relatively is shown in Algorithm 2. T(c) represents the depth of contig c and Tneighbor(c) represents the mean depth of c’s neighboring contigs. The filtering depth cutoff threshold t is increased by a factor α progressively (α is ∼10%). A geometric increase, instead of absolute increase (as used in Velvet-SC), in the depth cutoff threshold value improves implementation efficiency because the threshold difference is more sensitive at the low-depth values than the high-depth values. In each iteration, short contig c is removed if its depth T(c) is lower than the minimum of cutoff threshold t and the relative threshold
β*Tneighbor(c) where β is in the range of 0.1–0.5”. (Page 1422, section “2.1 Progressive relative depth”) .

    PNG
    media_image2.png
    211
    502
    media_image2.png
    Greyscale
 

The claimed limitation, essentially has a threshold of 0.33-9 in sequencing depth between the marker reads (equivalent to the short reads in prior art) and neighboring pathogen contigs, overlaps with the progressive threshold between 0.1 (or 0.5, depends how β is started) to 1 ( the maximum T(c ) is equivalent to 1X Dpath in the claim).
Peng’s progressive threshold anticipates the:

    PNG
    media_image1.png
    55
    221
    media_image1.png
    Greyscale

criteria in claim limitation (“PRIOR ART WHICH TEACHES A RANGE OVERLAPPING OR TOUCHING THE CLAIMED RANGE ANTICIPATES IF THE PRIOR ART RANGE DISCLOSES THE CLAIMED RANGE WITH "SUFFICIENT SPECIFICITY". MPEP § 2131.03 II).

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Millan’s metagenomic pipeline, which employs large amount of sequence mapping,  Shimkets’ teaching of a minimum requirement for a good mapping, with Peng’s teaching in handing the uneven sequencing depth between the marker and the neighboring contigs, and expect to be successful. Because Shimkets’ and Peng’s technical strength in sequence mapping especially the handing of uneven depth between the marker and the neighboring contigs are two enhancements to Millan’s pipeline which rely on sequence mapping and assembly. We  can reasonably expect a success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MILLAN and Shimkets, as applied to claim 1-2, and further in view of  Cutcliffe (“Methods And Compositions Relating To Microbial Treatment And Diagnosis Of Disorders”, DOCUMENT ID US 9486487 B2, DATE PUBLISHED 2016-11-08)

With respect to claim 9, Millan is silent in mapping contigs to the 16SrDNA database. Cutcliffe teaches mapping sequence against 16SrRNA database (“(173) In some embodiments, provided are therapeutic compositions to treat a metabolic disorder comprising an isolated and/or purified microorganism population consisting of bacteria with at least about: 70%, 75%, 80%, 85%, 87%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, 99.5%, or 100% sequence identity to the 16SrRNA and/or 23S rRNA of a microorganism selected from the group consisting of: Akkermansia muciniphila, Bifidobacterium adolescentis, Bifidobacterium infantis, Bifidobacterium longum, Clostridium beijerinckii, Clostridium butyricum, Clostridium indolis, Eubacterium hallii, and any combination thereof). To a person with ordinary skills in art, 16SrRNA is treated the same as the 16SrDNA database except the base “U” is converted to “T”. 

  It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Millan’s metagenomic pipeline, which employs large amount of sequence mapping,  Shimkets’ teaching of a minimum requirement for a good mapping, with Cutcliffe’s teaching in validating the pathogen contigs using the 16SrRNA database of bacteria, and expect to be successful. Because Millan and Shimkets  are about sequence mapping and contig assembly. Validating the contig by the independent 16SrRNA database is certainly a further confirmation to the assembled contigs. We  can reasonably expect a success.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631